1

2

3

4

5

6

7

8

9

10

11
                                 UNITED STATES DISTRICT COURT
12
                                      DISTRICT OF NEVADA
13
                                              *****
14
      ZITAN TECHNOLOGIES, LLC, a Nevada            Case No. 3:18-cv-00395-RCJ-WGC
15    Limited liability company; and GINGKO
      LLC, a Nevada limited liability company,     ORDER FOR REMOVAL OF
16                                                 LAURA JACOBSEN FROM
                   Plaintiffs,                     SERVICE LIST
17
      v.
18
      LIANG YU, an individual,
19
                   Defendant.
20

21         Defendant Liang Yu, by and through his attorney Leigh Goddard, of McDonald

22   Carano LLP, hereby moves for the removal of Laura Jacobsen from the CM/ECF

23   Service List in the above-captioned matter.

24         This Motion shall also serve as notice that attorney Laura Jacobsen has

25   disassociated as counsel of record in this case.

26   ///

27   ///

28   ///
1          Accordingly, Liang Yu respectfully requests Laura Jacobsen’s name be

2    removed from the CM/ECF Service List in this matter.

3    Dated: July 9, 2021                    McDONALD CARANO LLP

4

5                                           /s/ Leigh Goddard
                                            LEIGH GODDARD
6
                                            PRATHER LAW OFFICES
7                                           Edwin K. Prather (CA Bar No. 190536)
                                            Sybil L. Renick (CA Bar No. 213149
8                                           245 Fifth Street, Suite 103
                                            San Francisco, California 94103
9                                           Telephone: (415) 881-7774
                                            Edwin@pratherlawoffices.com
10                                          Sybil@pratherlawoffices.com

11                                          Attorneys for Defendant Liang Yu

12

13

14         IT IS SO ORDERED.
15

16

17
                                            ROBERT C. JONES
18                                          UNITED STATES DISTRICT JUDGE
19
                                            DATE: July 12, 2021.
20

21

22

23

24

25

26

27

28


                                               2
